The Chancellor
decided, that as between the devisee and the creditors of the testator, she was bound to account for the rents and profits of the devised premises, or to allow them as part payment in ascertaining the amount due on her bond an d mortgage. And it being admitted that those rents and *606profits were equal to the interest which had accrued on her' mortgage in the mean time, she was only permitted to retain the amount of the principal, out of the proceeds of a sale of the mortgaged premises.